Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. US 2013/0253716 A1.

Gross teaches:
1. (Currently Amended) A method of managing the power requirements of a facility powered by fuel cells, the facility including: 
a primary system [system 600] having a non-discretional load requirement, the non-discretional load requirement including electrical loads required for the primary system to function; [loads 102] and 
one or more ancillary load consuming systems [para. 0103 loads 102 connected to second bus 603] having a nominal load, the one or more ancillary load consuming systems being independent of the primary system the nominal load including electrical loads associated with a function of the one or more ancillary load consuming systems; [para. 0103, “The embodiment shown in FIG. 6 includes two power buses 601, 603, with a first plurality of loads 102 (i.e., loads "A" and "B") connected to a first bus 601, and a second plurality of loads 102 (i.e., loads "C," "D" and "E") connected to a second bus 603.”]
at least one fuel cell to provide power to the primary system to meet the non- discretional load requirement and provide power to the one or more ancillary systems; and [fuel cell power modules 106]
a control system [control unit 615] configured to 
monitor the non-discretional load requirement [para. 0115, “The loads (L) and output power (N) for each bus may continue to be monitored at block 711.”] and 
to control the supply of power to the primary system and to the one or more ancillary load consuming systems; [para. 0112, “As shown in optional block 709, the fuel cell power modules may optionally be controlled such that the output power of one or more fuel cell modules is reduced until the total output power, N, of all fuel cell power modules connected to each bus is approximately equal to the total load, L, required by all loads connected to the bus.”]
the method including: 
in response to detecting a transient increase in the non-discretional load requirement; [Fig. 7B 713]
decreasing the power supplied to the one or more ancillary load consuming systems from the nominal load to meet the transient increase in the non-discretional load requirement; [Fig. 7B 721] and 
increasing the power supplied to the primary system to meet the transient increase in the non-discretional load requirement; [Fig. 7B 721] and 
in response to detecting a transient decrease in the non-discretional load requirement; [Fig. 7B 717]
increasing the power supplied to the one or more ancillary load consuming systems from the nominal load to meet the transient decrease in the non-discretional load requirement; [Fig. 7B 725] and 
decreasing the power supplied to the primary system to meet the transient decrease in the non-discretional load requirement.  [Fig. 7B 725]

Gross teaches:
2. (Previously Presented) The method of claim 1, wherein the facility is a datacenter and the primary system is a server rack including one or more servers.  [para. 0027, “Referring to FIG. 1A, a fuel cell system according to an embodiment includes a DC load 102, such as a data center (i.e., an information technology (IT) system load including one or more of computer server(s), router(s), rack(s), power supply connections and other components found in a data center), an input/output module (IOM) 104 and one or more power modules 106.”]

	Gross teaches:
3. (Original) The method of claim 2, wherein the non-discretional load of the server rack includes at least the load required by the computational power of the servers and internal cooling of the servers and/or server rack.  [para. 0049, “The load may comprise any suitable load which uses AC power, such as one or more buildings, appliances, lights, tools, air conditioners, heating units, factory equipment and machinery, power storage units, computers, security systems, etc. The load 102 may be a data center (i.e., an information technology (IT) system load including one or more of computer server(s), router(s), rack(s), power supply connections and other components found in a data center).”]

	Gross teaches:
4. (Previously Presented) The method of claim 1, wherein the method further includes subsequently altering the power output of the fuel cell to provide power to the one or more ancillary load consuming systems at the nominal load.  [Fig. 7A 709]

	Gross teaches:
5. (Previously Presented) The method of claim 1, the facility including a plurality of ancillary load consuming systems, each ancillary load consuming system having a corresponding nominal load set point and corresponding operating load range that includes the nominal load set point; wherein the step of adjusting the power supplied to the one or more of the plurality of ancillary load consuming systems includes: 
selecting one or more ancillary load consuming systems; [Fig. 7A 701]
adjusting the power supplied to each of the selected ancillary load consuming systems from the corresponding nominal set point to another load value within the corresponding operating load range; [Fig. 7A 707] and 
providing power to the one or more ancillary load consuming systems meet the updated nominal load.  [Fig. 7A 709]

	Gross teaches:
6. (Original) The method of claim 5, the control system configured to assign a rank to each ancillary load consuming system in the plurality of load consuming systems, wherein the step of selecting one or more ancillary load consuming systems includes selecting the one or more ancillary load consuming systems based on the assigned rank.  [para. 0108, “In block 703, the loads are connected to a plurality of buses based on priority. For example, as shown in FIG. 6, loads "A" and "B," having the highest priority, are assigned to the "higher priority" bus 601, and loads "C," "D" and "E," having lower priority, are assigned to "lower priority" bus 603.”]



	Gross teaches:
9. (Previously Presented) The method of claim 1, wherein the ancillary load consuming systems are one or more systems selected from the group consisting of: lighting, ventilation, air conditioning, heating and/or cooling, electric hot water storage, refrigeration, or battery operated devices connected as ancillary load consuming services.  [para. 0049, “The load may comprise any suitable load which uses AC power, such as one or more buildings, appliances, lights, tools, air conditioners, heating units, factory equipment and machinery, power storage units, computers, security systems, etc. The load 102 may be a data center (i.e., an information technology (IT) system load including one or more of computer server(s), router(s), rack(s), power supply connections and other components found in a data center).”]

	Gross teaches:
10. (Previously Presented) The method of claim 1, wherein power to meet the non- discretional load requirement is not provided by one or more of: a battery, and/or a capacitor, and/or a supercapacitor, and/or a municipal power grid.  [para. 0029, “Each power module 106 cabinet is configured to house one or more hot boxes. Each hot box contains one or more stacks or columns of fuel cells 106A (generally referred to as "segments"), such as one or more stacks or columns of solid oxide fuel cells having a ceramic oxide electrolyte separated by conductive interconnect plates. Other fuel cell types, such as PEM, molten carbonate, phosphoric acid, etc. may also be used.”]

	Gross teaches:
11. (Previously Presented) The method of claim 1, wherein power to the one or more ancillary load consuming systems is not provided by one or more of: a battery, a capacitor, a supercapacitor, a municipal power grid.  [para. 0033, “The segment(s) 106A of fuel cells may be connected to one or more the DC buses 112 such as split DC bus(es), by one or more DC/DC converters 106B located in module 106. The DC/DC converters 106B may be located in the IOM 104 instead of the power modules 106.”]


	Regarding apparatus claims 12-24, these apparatus claims recite the apparatus for executing the steps of the method claims above and are rejected on the same grounds and rationale as the corresponding method claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. US 2013/0253716 A1 in view of Dailey US 6,680,547 B1.

Gross does not teach the following limitation, however, Dailey teaches:
7. (Original) The method of claim 6, wherein the control system is configured to assign a rank to each ancillary load consuming system based upon an effect time parameter associated with each load consuming system.  [Col. 6 ll. 39-64]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Dailey with those of Gross.  A person having ordinary skill in the art would have been motivated to combine the teachings because Dailey teaches that loads with longer time delays can be associated with lower priority levels (See Col. 6 ll. 39-64)
	

	Dailey teaches:
8. (Original) The method of claim 7, wherein the control system is configured to assign a rank to each ancillary load consuming system in order from highest associated effect time parameter to lowest associated effect time parameter.  [Col. 6 ll. 39-64]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115